THOMAS, Judge,
concurring in the result.
I concur in the result because I believe the better ground upon which to base our reversal of the contempt judgment is that payment of a contractual debt cannot be coerced by a contempt citation, see Ex parte Parker, 334 So.2d 911, 912 (Ala.Civ.App.1976)(quoted in Dolberry v. Dolberry, 920 So.2d 573, 576 (Ala.Civ.App.2005)). I think that Namphy essentially made that argument when he asserted that the parties’ settlement agreement incorporated into the agreed order (1) made payment of $17,900 “optional,” and (2) set out the consequences for nonpayment. I do not believe the agreement was in any sense ambiguous.